Exhibit 10.18.3

THIRD AMENDMENT

TO THE NCR NONQUALIFIED EXCESS PLAN

AMENDMENT TO THE NCR NONQUALIFIED EXCESS PLAN (the “Plan”) as restated and in
effect January 1, 1996 by NCR Corporation (“NCR”).

WHEREAS, the Plan was amended and restated effective January 1, 1996, and
amended by a First Amendment effective September 1, 2004, to admit no new
participants in the Plan and cease benefit accruals for all participants other
than a grandfathered group, and a Second Amendment effective January 1, 2006;
and

WHEREAS, NCR desires to amend the Plan to cease accruals as of December 31, 2006
and to make other technical corrections;

NOW, THEREFORE, NCR does hereby amend the Plan, effective December 31, 2006, as
follows:

 

1. The first paragraph of Section 3.1, as amended by the First Amendment, is
hereby amended in its entirety to read as follows:

“3.1 Each Participant (or the Beneficiary of a deceased Participant) shall be
entitled to a benefit under this Plan equal to the excess of (i) the benefit to
which he or she would be entitled under the Pension Plan (including the portion
of the PensionPlus benefit attributable to years after December 31, 1994, but
disregarding the 1985 Minimum Benefit), calculated without regard to the
limitations set forth in Section 415 or Section 401(a)(17) of the Code for years
of service after the later of December 31, 1994 or the date participation in the
Plan commences, over (ii) the Participant’s actual benefits from the Pension
Plan. For purposes of calculating the benefit, any partial month of service
shall count as a whole month, and only compensation earned while participating
shall be included. Because the Pension Plan benefit ceased to accrue effective
December 31, 2006, no additional benefit will accrue under this Plan after
December 31, 2006, and the calculation of the benefit under this Plan shall be
done as of December 31, 2006. Notwithstanding the foregoing provisions of this
paragraph, interest shall continue to be credited to the portion of a
Participant’s benefit under this Plan that is based on the Participant’s
PensionPlus benefit under the Pension Plan in the same manner as interest
continues to be credited to the Participant’s PensionPlus Account under the
pension Plan.”

IN WITNESS WHEREOF, NCR has caused this amendment to the Plan to be executed
this 18th day of December, 2006.

 

FOR NCR CORPORATION By:  

/s/ Bridie Fanning

  Bridie Fanning   Senior Vice President, Human Resources